Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kathryn Ann Hemetek appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on her 28 U.S.C.A. § 2255 (West Supp.2012) motion, and denying her motion to amend. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hemetek v. United, States, No. 3:08-er-00198-l, 2012 WL 3870605 (S.D.W.Va. Sept. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.